DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN201910730854.8, filed in China on 08/08/2019, has been received.

Reasons for Allowance
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
The instant application is directed to a pixel circuit that compensates for the difference in parameters of transistors due to manufacturing process. A search was performed, yielded prior art references Goh et al. (US Patent Pub. No. 2010/0123697 A1), Lee et al. (US Patent Pub. No. 2014/0022289 A1), Han et al. (US Patent Pub. No. 2014/0139510 A1) and Chang et al. (US Patent Pub. No. 2015/0187273 A1) The yielded prior art references teach similarly a pixel circuit that sense and compensate for the difference in transistors (Goh, Fig. 2, Sw4 connecting anode of OLED to VREF, Goh, [0035] compensate difference in threshold voltages among driving thin film transistors; Lee, Fig. 1, ST2 connecting anode of OLED to ref[m], Lee, [0009] compensate for characteristic deviation among driving TFTs; Han, Fig. 3, ST2 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693